Citation Nr: 0534417	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  99-18 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral knee injuries.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1957 to October 
1959. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from November 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas.

In a rating decision dated in November 2004, the Appeals 
Management Center (AMC) granted service connection for 
asbestosis.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  In a rating decision dated in April 2005, the AMC 
granted service connection for a left eye injury presumably 
because a VA physician linked a left eye injury to the 
veteran's service, which was reportedly based on the 
veteran's report to the VA physician at that time that his 
left eye bothered him rather than his right eye.  The Board 
notes that the claim developed for appeal was one for service 
connection of a right eye injury.  (The ordered VA 
examination which formed the basis for the award of 
compensation benefits was in connection with this claim.)  
The Board refers this matter to the RO/AMC for clarification.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed bilateral knee strains 
are not residuals of bilateral knee injuries the veteran 
reportedly sustained in service. 

3.  The medical evidence of record shows that the veteran is 
currently missing teeth  numbered 1, 3, 12, 14, 16, 17, 18, 
19, 20, 28, 29, 30, 31, and 32, and there is competent 
testimony from the veteran that he lost these teeth due to 
trauma to the mouth in service.   

4.  The veteran's hearing loss and tinnitus are not related 
to service.


CONCLUSIONS OF LAW

1.  Residuals of bilateral knee injuries were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

2.  Residuals of dental trauma (loss of teeth) were incurred 
in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.381 (2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).  

4.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and Veterans Claims Assistance Act of 2000 

Pursuant to the Board's July 2003 Remand, the AMC obtained 
records from the Social Security Administration (SSA) that 
pertained to the veteran's award of disability benefits.  The 
AMC scheduled the veteran for VA examinations in connection 
with the veteran's claims and obtained medical opinions on 
the etiology of each claimed disability.  Based on the 
foregoing actions, the Board finds that the AMC complied with 
the Board's July 2003 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the November 1998 rating decision, 
April 1999 rating decision, January 1999 Statement of the 
Case (SOC), July 1999 SOC, July 2000 Supplemental Statement 
of the Case (SSOC), November 2001 SSOC, and April 2005 SSOC, 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOCs and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  

In correspondence dated in June 2001, the RO advised the 
veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  A follow-up VCAA notice was mailed to the veteran 
by the AMC in October 2003. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decisions were 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decisions.  Nevertheless, the case was 
reconsidered again in November 2001 and April 2005 and the 
SSOCs were provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO and AMC asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, in addition to the 
development conducted in connection with the July 2003 
Remand, the Board notes that the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  The NPRC reported that the veteran's service 
medical records were unavailable and presumed to be destroyed 
as a result of the 1973 fire.  Based on the foregoing action, 
the Board concludes that the records sought do not exist; 
therefore, no further efforts are required to retrieve them.  
38 U.S.C.A.                     § 5103A(b)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2005).  The RO obtained VA treatment 
records identified by the veteran.  Lastly, the RO afforded 
the veteran a local RO hearing before a Decision Review 
Officer as well as scheduled a travel board hearing, which 
was held in May 2002.  The veteran has not made the RO, AMC, 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.     

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).




Service Connection for Residuals of Bilateral Knee Injuries

Records from the SSA included a December 1992 report from Dr. 
J.G. that noted that on review of systems, the veteran 
complained of "popping" in the right knee.  The physical 
examination revealed a normal range of motion in the knees.  
No knee disorder was diagnosed. 

In a September 1998 report, K.A. ("LMSW-ACP, LCSW, CTS, 
Professional Social Worker, Certified Trauma Specialist") 
related that the veteran described an incident in which a 
truck he rode in drove over some live ammunition, which 
caused an explosion.  The veteran maintained that he injured 
his knees in the incident.  He recalled that he was treated 
at the base hospital for his injuries.  He currently 
complained of knee pain.  K.E. provided several diagnoses 
that included traumatic explosion injuries to the knees.  

VA treatment records associated with the claims file are 
dated from March 1995 to August 2003.  A June 1999 VA record 
appears to indicate that a physical examination revealed that 
the veteran's knees were within normal limits. 

At the April 2000 RO and May 2002 travel board hearings, the 
veteran testified that he injured his knees in the truck 
accident, which occurred in late 1957 or early 1958.  He 
recalled that he was seen for follow-ups on his knee injuries 
in service.  He maintained that he had had problems with his 
knees since the accident, although he indicated that he was 
not currently receiving treatment for his knees and that he 
had not been diagnosed with a specific knee disorder.  He 
testified that after service he was treated on one occasion 
for his knees 25 or 30 years ago.  

The November 2003 VA examination report showed that the 
examiner reviewed the veteran's claims file.  The veteran 
reported on the in-service truck accident previously 
described.  The examiner added that the veteran reported that 
he "[thought] that he injured his knees."  The veteran 
indicated that he could not remember exactly what happened to 
his lower extremities and that he also thought that a piece 
of shrapnel hit his right thigh.  He denied that he had any 
sutures.  He thought that he might have had a cast on one of 
his legs; however, he was not sure.  He indicated that he was 
hospitalized approximately one week to four weeks.  He 
maintained that he was subsequently sent back to duty.  The 
examiner further noted that the veteran reported that after 
his discharge from service, he first saw a doctor in 1985 or 
the 1990s at which time a Dr. D. told him that he had no 
cartilage in his "knee."  The veteran indicated that at 
that time, he began to experience clicks and electrical 
shocking pains in his knees when he ambulated.  He currently 
experienced chronic pain in both knees associated with 
weakness, stiffness, warmth, instability, locking, 
fatigability, and a lack of endurance.  

The physical examination revealed ranges of motion as 
follows:  right knee active range from 0 to 128 degrees, 
without any significant pain; right knee passive range from 0 
to 138 degrees, which he performed without any significant 
problem; left knee active range from 0 to 132 degrees; and 
left knee passive range from 0 to 136 degrees, which produced 
no significant pain or discomfort.  Both knees were stable.  
There was no evidence of any medial collateral ligament or 
lateral collateral ligament instability.  Anterior and 
posterior drawer signs, Lachman's testing, and McMurray's 
testing, were all found to be negative for both the right and 
left knees.  The examiner provided diagnoses of right knee 
strain and left knee strain.  

The examiner commented that the veteran's current knee 
problem was consistent with strain.  The examiner noted that 
there was no arthritis.  The examiner opined that the 
etiology of the veteran's knee disorder appeared to be the 
natural aging process.  The examiner reiterated that the 
veteran had indicated that after service he did not see a 
physician for his knees until the late 1980s or 1990s.  The 
examiner explained that it was most likely that over the 
course of years he had developed a strain which was 
consistent with the natural aging processes.  The examiner 
therefore opined that it was not at least as likely as not 
that the veteran's current knee condition of strain was 
attributable to his truck accident during service.    
The November 2003 radiology reports noted that x-rays of the 
knees revealed normal right and left knees. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence shows that the veteran is currently 
diagnosed with bilateral knee strains.  The veteran's service 
medical records are missing through no fault of the veteran, 
so the Board concedes that the veteran injured his knees in a 
truck accident essentially as he has related this event.  In 
the opinion of the November 2003 VA examiner, however, the 
veteran's bilateral knee strains are not related to the 
reported knee injuries he sustained in service.  The Board 
notes that the VA examiner's opinion is based on a review of 
the veteran's claims file and examination of the veteran.  
Also, the VA examiner's opinion is supported by a rationale 
and found to be persuasive when considered with the rest of 
the evidence of record.  There is no competent medical 
opinion to the contrary that indicates that there is a causal 
link between the veteran's knee disorders and his military 
service.  As for the veteran's opinion on the cause of his 
bilateral knee disorder, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not a 
medical expert, his assertions that a relationship exists 
between the claimed knee disorder and his service cannot 
constitute competent evidence of such a relationship.  Thus, 
there is no competent medical evidence of record that links 
the currently diagnosed bilateral knee strain to an incident 
of the veteran's service.  The weight of the evidence is 
against the veteran's claim; therefore, the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  Accordingly, service 
connection for residuals of bilateral knee injuries is not 
warranted.  


Service Connection for Residuals of Dental Trauma

In a September 1998 report, K.A. related that the veteran 
reported that during the previously described truck accident, 
the explosion caused a tool box to be blown upward toward the 
veteran's face and knocked some of his teeth out.  He 
recalled that he was treated at the base hospital for his 
injuries.  He indicated that he had 18 remaining teeth that 
ached.  K.E. provided several diagnoses that included 
traumatic explosion injuries to the teeth.

SSA records and VA treatment records noted no relevant 
complaints.  

At the April 2000 RO and May 2002 travel board hearings, the 
veteran testified that he sustained a loss of teeth in the 
truck accident.  He indicated that he was fitted with partial 
plates.  He maintained that he had had problems with his 
teeth since the accident.  He also had problems with the 
plates; eventually, he "just got rid of them."  The veteran 
and his representative deduced that the veteran lost 14 teeth 
in the accident.  

The November 2003 VA examination report showed that the 
veteran reported on the in-service truck accident previously 
described.  The examiner reported that teeth numbered 1, 3, 
12, 14, 16, 17, 18, 19, 20, 28, 29, 30, 31, and 32 were 
missing.  The examiner indicated that these teeth could be 
replaced by either dentures or partial dentures.  The 
examiner noted that the veteran had a normal amount of bone 
loss associated with the missing teeth.  The examiner 
concluded that the veteran had periodontitis, mobile teeth, 
and 14 missing teeth.

In an April 2005 addendum, the examiner reported that the 
veteran's current dental disorder was moderate to severe 
periodontitis.  The examiner maintained that he did not see 
how this problem could be related to the accident reported on 
by the veteran.  The examiner noted that the problem was 
probably due to poor oral hygiene over approximately the last 
40 years.  The examiner indicated that if the veteran lost 14 
teeth in the accident as stated, there was a possibility that 
his remaining teeth could be less stable due to no adjacent 
teeth; however, he could not say that this was the reason for 
the veteran's periodontal problems. 

The medical evidence shows that the veteran is missing 14 
teeth.  The veteran's service medical records are unavailable 
through no fault of the veteran, so the Board concedes that 
the veteran lost these teeth in the truck accident 
essentially as he has related this event.  Accordingly, 
service connection for residuals of dental trauma is 
warranted. 

Service Connection for Bilateral Hearing Loss and Tinnitus

The DD Form 214 noted that the veteran's military occupation 
specialty was an automobile maintenance helper.  

Records from SSA included a December 1992 report from Dr. 
J.G. that noted that on review of systems, the veteran 
complained of hearing loss and tinnitus.  

VA treatment records included the results of several 
audiological tests the earliest of which revealed in May 1996 
that audiometric testing indicated that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
50
LEFT
20
25
55
80
80

The audiologist noted that the veteran worked as a "tank 
mechanic" that involved heavy noise exposure "during 
enlistment."  The audiologist concluded that the veteran had 
asymmetrical hearing loss.  

Audiological evaluations dated in June 1996, August 1997, and 
July 1998 revealed similar results.  The audiologists 
diagnosed bilateral sensorineural hearing loss.  At the 
August 1997 exam, the veteran denied that he experienced 
tinnitus.  At the July 1998 exam, the veteran complained of 
intermittent tinnitus in the temporal region of his right 
ear.  

In a September 1998 report, K.A. related that the veteran 
reported that the previously described truck accident caused 
hearing loss and ringing in his ears.  He maintained that he 
had had hearing loss and ringing in his ears since service.  
K.E. provided several diagnoses that included hearing loss 
and ringing in the ears.  

At the April 2000 RO and May 2002 travel board hearings, the 
veteran testified that looking back, he realized that the 
onset of his hearing loss and tinnitus occurred in service.  
(At the travel board hearing, the veteran also testified that 
he first noticed he had problems with his hearing and 
experienced tinnitus in the early 1960s.)  He speculated that 
the hearing loss and tinnitus could have resulted from the 
truck accident, but he felt that "90 percent of it [was 
from] working on heavy equipment in the garages" in a 
confined area in service.  He maintained that the machines 
generated "intense noise."  When asked whether he 
experienced ringing in his ears and deafness after the truck 
explosion, the veteran responded in the affirmative.  The 
veteran maintained that a VA audiologist indicated that his 
hearing loss and tinnitus were from acoustical trauma the 
veteran sustained from the explosion and work around noisy 
heavy equipment during service.  

The November 2003 VA audiological examination report noted 
that the examiner reviewed the claims file.  The examiner 
noted that the veteran reported a history of military noise 
exposure and a history of occupational noise exposure from 
heating and air conduction work for 45 years.  The veteran 
denied a history of recreational noise exposure.  The veteran 
also reported that the onset of his tinnitus was during 
service.  The examiner noted that it was possible that the 
veteran's military noise exposure caused the tinnitus.  The 
examiner added, however, that no complaints or treatment of 
tinnitus was documented in the veteran's claims file, so 
there was insufficient information available to render an 
opinion on the tinnitus claim without resorting to 
speculation.  

Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
65
70
LEFT
30
40
70
75
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed mild to severe sensorineural hearing loss 
at 1000 Hertz to 4000 Hertz, bilaterally.  The examiner 
concluded that a review of the veteran's claims file revealed 
no medical history records.  The examiner then opined that it 
was less than likely that the veteran's military noise 
exposure caused his tinnitus and hearing loss. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The November 2003 VA examiner concluded that the veteran's 
hearing loss and tinnitus were not related to the veteran's 
military service.  The Board has little discretion to 
override the opinion of a competent medical expert, 
especially when evidence of the disabilities was first 
documented years after service.  




ORDER

Service connection for residuals of bilateral knee injuries 
is denied.

Service connection for residuals of dental trauma (loss of 
teeth) is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


